LAW OFFICES OF ERIG P. LITTMAN. P.A. 7695 S.W. 104TH STREET OFFICES AT PINECREST SUITE 2 I 0 MIAMI, FLORIDA 33155 MARK J. BRYN TELEPHONE: (305) 663-3333 OF COUNSEL FACSIMILE: (305) 665-0003 E-MAIL: ELITTMAN@AOL.COM July 6, 2012 SENT VIA EMAIL: collinska@sec.gov Ms. Kathleen Collins United States Security and Exchange Commission treet, N.E. Washington, DC 20549 Re:Pay Mobile, Inc. File No. 001-16851 Dear Ms. Collins: As I informed you over the telephone, Pay Mobile, Inc. needs additional time to respond to the SEC's Comment Letter dated June 25, 2012. The reason for this is that while most of the responsive work has been completed, the Company's Auditor has been on vacation and therefore we have been unable to respond to certain questions raised in your letter. We request an extension until July 13, 2012 to file the response. Thank you for your cooperation. Very truly yours, /s/ Eric P. Littman Eric P. Littman EPL/jo cc: Pay Mobile, Inc
